Citation Nr: 0737452	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-24 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for Crohn's disease, to 
include as due to asbestos exposure in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1957 to 
September 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO).

In January 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  
 
After this case was certified to the Board, the veteran 
submitted additional evidence.  In October 2007, his 
representative waived the right to have that evidence 
referred to the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

Crohn's disease was not present in service or for many years 
after service, and the veteran's current Crohn's disease is 
not shown by competent objective evidence to be due to an 
incident in service, including exposure to asbestos or 
refrigerated foods.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The veteran 
was also sent a similar letter in December 2003 which 
included questions about any exposure to asbestos.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The September 2003 notification letter 
did not include notice as to the last two elements; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, an asbestos questionnaire completed by 
the veteran, statements from the veteran's former wife, 
brother and friend, service personnel records, and service 
medical records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent available evidence has not been received.  The 
Board notes that it appears that the veteran was diagnosed 
with Crohn's disease by a Dr. C. in 1988.  VA requested 
treatment records relating to Crohn's disease from Dr. C., 
but the records received did not contain any 1988 treatment 
notes.  A VA examination was provided in connection with this 
claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has Crohn's disease as a result 
of his active military service in the United States Navy.  
The veteran contends that Crohn's disease could be a result 
of exposure to asbestos or the result of the food he ate 
while aboard ship.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  See VAOPGCPREC 4- 2000 (April 13, 2000), 
published at 65 Fed. Reg. 33422 (2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

In this case, the record shows that the RO complied with M21-
1MR procedures.  Sent with the December 2003 letter was a 
questionnaire that requested information pertaining to dates, 
places, and circumstances of any known exposure to asbestos, 
directly or indirectly before, during, and after service.  A 
medical opinion was obtained, and the examiner stated that in 
his experience Crohn's disease is not caused by asbestos 
exposure.  In the most recent supplemental statement of the 
case, issued in July 2005, the above was considered when it 
was held that the evidence did not show that a Crohn's 
disease occurred in or was caused by service.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record is replete with competent medical evidence showing 
current Crohn's disease.  Therefore, the remaining question 
is whether or not Crohn's disease is related to the veteran's 
active military service.  After a careful review of the 
evidence, the Board finds that the preponderance of such 
evidence is against a finding that the veteran currently has 
Crohn's disease as the result of his active service in the 
United States Navy, to include as due to exposure to asbestos 
or refrigerated food.  To put it simply, there is no 
competent medical evidence of any treatment for or diagnosis 
of Crohn's disease in-service or for decades thereafter.  The 
veteran's service medical records are devoid of diagnosis or 
treatment related to Crohn's disease.  According to the 
veteran's September 1959 separation examination he had a 
normal clinical evaluation of the abdomen and viscera at that 
time and the examiner noted no defects.  The veteran states 
that he reported gastrointestinal complaints, namely diarrhea 
and cramping, on numerous occasions while serving in the 
Navy.  He did not provide such history at separation 
according to the exam report.  There are no medical records 
on file showing any of these complaints.  It is noted that 
there are two other physical exams in the service medical 
records.  One on enlistment in 1956, when he was noted to 
weigh 132 pounds.  There is a second examination when he was 
recalled to active duty in November 1947.  At that time he 
was noted to weigh 138 pounds.  On the examination for 
release to inactive duty for training in September 1959, he 
was noted to weigh 145 pounds.  Thus, impairment of health 
due to Crohn's disease is not suggested by the objective 
findings on the examination.  As noted, review of the service 
medical and personnel records are completely negative.

According to a July 2003 VA treatment note, the veteran was 
diagnosed with Crohn's disease by a Dr. C. in 1988.  Other 
medical records also show that the veteran's diagnosis goes 
back 10 plus years.  The diagnosis of Crohn's disease was 
made more than 25 years after the veteran's active military 
service, which is evidence against the claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  The Board also notes that while the 
veteran's former wife, brother, and co-worker have submitted 
letters stating that the veteran complained of diarrhea and 
stomach cramps throughout the years, there is no competent 
medical evidence showing any treatment for or diagnosis of 
Crohn's disease until many years after the veteran's active 
military service.  

The veteran's former wife reports that he complained of 
stomach pain and diarrhea throughout their marriage, which 
began in the early 1960's.  This statement has been assigned 
little if any probative value as the veteran's former wife 
did not marry the veteran until after he ended his active 
military service in the Navy.  A co-worker of the veteran's 
provided a similar statement.  The veteran's co-worker noted 
that the veteran would complain about cramps and diarrhea, 
and that the veteran told him that he had had these symptoms 
since his service in the U.S. Navy.  Again, the statements 
are about observations made after the veteran's separation 
from service, as well as what the co-worker was told by the 
veteran.  The veteran's brother's statement is limited to a 
report of his observations in 1984 and therefore, like the 
other statements, has limited value in determining if the 
veteran's Crohn's disease had its onset in service.   

It is deemed significant by the Board, that given the 
reported instances of complaints in the many years after 
service, it is not shown that any treatment was sought or 
provided until 1988.  There is no objective evidence of prior 
treatment, which would seem unusual if the complaints were as 
severe as now recalled.

In letters, and at his January 2005 personal hearing before a 
VA Decision Review Officer (DRO), the veteran stated that he 
had abdominal pain and diarrhea while serving in the Navy.  
The veteran could render an opinion as to having cramps, 
loose stools, or any common symptom of Crohn's disease while 
he was in service.  However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board is aware that in November 2004 a private physician 
offered her opinion that it was at least as likely as not 
that the veteran's Crohn's disease first significantly 
manifested while he was in the military.  The physician 
explained that her opinion was based on the veteran's 
statements that he had abdominal pain and diarrhea during his 
military service in the 1950's, and continued to have 
symptoms that waxed and waned until he was finally diagnosed 
with Crohn's disease in 1988.  There is also of record a 
January 2004 VA treatment note that states that the veteran 
has Crohn's disease that probably started in the late 1950's.  
There is no explanation on why the physician noted the 1950's 
as the possible onset.  The comment appears to be recorded 
history that was relayed by the veteran.  Again, this history 
is not supported by any medical evidence in service or 
thereafter until 1988.  Again, it seems that constant 
complaints of this type would have resulted in some medical 
consultation prior to 1988.

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Court has held that VA can not 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e.g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, the Board is rejecting the statements of the veteran on 
which these opinions are based.  Service medical records are 
devoid of gastrointestinal complaints during service, and the 
separation examination also showed a normal clinical 
evaluation of the abdomen and viscera with no defects.  The 
competent medical evidence is against a finding that the 
veteran had continuing symptomatology associated with Crohn's 
disease that began in service and continued to the present.  
Accordingly, these opinions have been assigned little if any 
probative value.

The veteran has also claimed that Crohn's disease is the 
result of exposure to asbestos in service or the result of 
food he ate while in service.  VA has conceded that the 
veteran was exposed to asbestos while in service.  An 
asbestos questionnaire completed by the veteran shows that he 
had 30 years of asbestos exposure after service as well.  In 
June 2005, a VA examiner stated that in his experience 
Crohn's disease is not caused by asbestos exposure.  The 
examiner also noted the veteran's assertions that his Crohn's 
disease may be the result of refrigerated food which was 
served aboard the ship he served on in the Navy.  The 
examiner disagreed with the reasoning and opined that the 
type of food served aboard the ship did not cause the Crohn's 
disease.

The Board does acknowledge the article submitted by the 
veteran to support his contention that he currently has 
Crohn's disease as a result of refrigerated foods.  However, 
this evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  Moreover, while the findings 
the veteran is relying on for his argument are mentioned in 
the article, the author also notes how professionals have 
criticized the findings; included in the article is a quote 
that the refrigeration hypothesis is "highly speculative."  
After reviewing this article in December 2005, the veteran's 
private physician agreed that the refrigeration hypothesis 
was highly speculative.   
    
There is no competent medical evidence linking the veteran's 
Crohn's disease to in-service exposure to asbestos or 
refrigerated foods.  Indeed, a VA examiner has opined that 
asbestos and refrigerated food exposure and the veteran's 
Crohn's disease are not related.  The Board finds that 
service connection is not warranted based on either of these 
theories.   

In sum, the preponderance of the competent evidence is 
against a finding of in-service Crohn's disease and a nexus 
between the post-service diagnosis of Crohn's disease and 
service, to include as due to exposure to asbestos or 
refrigerated foods.  Thus, service connection is denied, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for Crohn's disease is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


